Citation Nr: 0823580	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-05 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
November 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Regional Office (RO) that granted service connection for PTSD 
and assigned a 50 percent evaluation effective December 21, 
2001.  

In February 2006, the veteran testified at a hearing in 
Washington D.C. before the undersigned.  A copy of the 
hearing transcript has been associated with the claims file.  
In December 2006, the Board remanded the case for further 
development.

A claim for a total disability rating was denied by the RO in 
a March 2005 decision and the veteran did not appeal.  Thus, 
the Board does not have jurisdiction over that issue.  
However, in light of the decision below and based on evidence 
in the file, a new claim for benefits based on 
unemployability has again been raised.  This issue is 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms including depression, intrusive thoughts, 
nightmares, social isolation, anxiety, and suicidal ideation.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for 
PTSD, from December 21, 2001, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra. 

In January 2002 and November 2002 letters, issued prior to 
the decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  

In addition, a December 2006 letter informed the veteran of 
the necessity of providing medical or lay evidence 
demonstrating the level of impairment, and the effect that 
the condition has on his employment and daily life.  The 
notice also provided examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to a higher 
rating.  The letter also advised the appellant of the 
evidence needed to establish an effective date.  The Board 
further points out that the statement of the case issued in 
December 2004 included the diagnostic criteria for rating for 
his service-connected PTSD.  The case was last readjudicated 
in September 2007.

In any event, the appeal stems from the initial award of 
service connection.  In Dingess, the Court held that in cases 
in which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include VA medical 
records, VA examination reports, lay statements, and the 
veteran's hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, describing his symptoms 
and their impact on his activities during his hearing and to 
VA medical providers, as well as submitting lay statements.  
Thus, the veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD is evaluated pursuant to the General 
Rating Formula for Psychoneurotic Disorders which provides 
for the following ratings:

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  GAF scores ranging from 51 to 
60 indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 21 to 30 indicates that behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  A GAF score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  See Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994) (DSM-IV).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2007).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.

The veteran contends, in essence, that his initial evaluation 
of 50 percent for PTSD does not adequately reflect his level 
of disability.  In a February 2006 hearing before the Board, 
the veteran testified that his PTSD symptoms caused social 
isolation and sleep disturbance.  He stated that he was 
taking medication at the time, Seroquel and Zolpidem and was 
seeking therapy.  The veteran testified that he has held at 
least 35 and possibly 50 jobs in the past and was currently 
unemployed.  He had limited relationships with family and 
friends.  He admitted to having a history of violence, 
trouble with the law, alcohol abuse and suicide attempts.  
The veteran testified that he has panic or anxiety attacks 
around large crowds and would go shopping in the middle of 
the night to avoid them.  He admitted he was depressed a lot 
and spent a lot of time indoors.  The veteran testified to 
being employed with the compensated work therapy program at 
the VA but had trouble with the supervisor and handling the 
stress, so he stopped working.

VA treatment records from December 2001 to November 2006 
reflect the veteran has received psychiatric treatment 
consistently for his PTSD symptoms, manifested by nightmares, 
anxiety, social isolation, sleep disturbance, intrusive 
recollections, flashbacks, hypervigilence, irritability and 
exaggerated startle response.  His GAF scores ranged from 40 
to 50.  He was enrolled in the compensated work therapy 
program from June 2002 to June 2004.  The veteran also sought 
treatment in both individual and group therapy through the 
Vietnam Veteran's Rehabilitation Program at the VA medical 
center as well as in individual sessions with a VA 
psychiatrist.  

More specifically, the veteran was admitted to the emergency 
room in March 2002 for an overdose of alcohol and medication 
and was released the next day in April 2002.  He denied that 
it was suicide attempt at that time.  He was noted as a 
suicide risk but denied a history of suicide attempts.  He 
admitted to becoming violent without the influence of 
alcohol.  

In an August 2002 letter, a VA physician summarized the 
veteran's current PTSD for an intake evaluation for the 
Vietnam Veterans Readjustment Program.  The veteran reported 
that his PTSD was manifested by social isolation, sleep 
disturbance, intrusive recollections, traumatic dreams, 
diminished flashbacks, hypervigilence, anger management 
problems and exaggerated startle response.  The physician 
noted the veteran's suicide attempt in April 2002, but stated 
the veteran denied suicidal or homicidal ideation at the 
time.  There was no evidence of hallucinations, delusions, 
looseness of associating or flight of ideas.  The veteran was 
taking medication.  The physician assigned a GAF score of 40.

An October 2003 VA examination report described the veteran's 
PTSD symptoms to consist of an appropriate affect, depressed 
mood, anxiety, anger/irritability, poor sleep, nightmares, 
flashbacks and intrusive thoughts.  The veteran denied being 
aggressive or violent but carried a knife with him for 
"protection."  The veteran reported past suicidal and 
homicidal ideation, including past homicidal ideation against 
his girlfriend.  He reported two psychiatric 
hospitalizations, first in 1995-1996 and second in April 2002 
for a suicide attempt.  He also reported a history of 
alcoholism and attending six rehabilitation programs in the 
past, though the examiner noted the veteran had been 
relatively sober since 1998.  The examiner concluded the 
veteran's primary disabling condition was alcohol dependence 
and currently alcohol abuse though the veteran reported 
partial recovery.  The examiner also concluded that the 
veteran appeared to suffer from a personality disorder, not 
otherwise specified, and had difficulty forming and 
maintaining relationships and difficulty maintaining 
employment.  In addition, the examiner noted that the veteran 
had a chronic history of sleep disturbance, mood disorder, 
and a history of "suicidality."  The veteran was assigned a 
GAF score of 49, indicating serious impairment of 
functioning.  

In a January 2004 letter, a VA physician associated with the 
Vietnam Veterans Rehabilitation Program reported that the 
veteran was participating in biweekly individual therapy and 
was scheduled for group therapy as well.  An update of the 
veteran's PTSD symptoms indicated that he continued to 
struggle with sleeplessness, nightmares, depression, anxiety, 
intrusive memories of military experiences, difficulty 
managing anger/rage and social isolation.  A GAF score of 50 
was assigned.



In January 2006 and January 2007 letters, the veteran's 
treating psychiatrist at the VA reported that in addition to 
the veteran's PTSD, he has experienced several episodes of 
recurrent major depression, and his substance abuse was in 
remission for several years.  The veteran's PTSD symptoms are 
manifested by intrusive thoughts of his military experience, 
nightmares, avoidance of activities which remind him of his 
military experience, near constant anxiety, irritability, 
social isolation, chronic hypervigilence, exaggerated startle 
and depression.  These symptoms were noted as worsening with 
any stress, in particular the death of the veteran's cat and 
the end of a relationship.  The psychiatrist noted that 
although suicidal ideation was not present at their last 
session, it is present intermittently at times of stress.  He 
was on medication at this time to include Seroquel, Ambien, 
Zolpidem, and Celexa, though Celexa was discontinued in 2007.  
The veteran's PTSD symptoms were noted to cause significant 
impairment in day to day activities and as such, the veteran 
was unable to maintain employment due to his inability to 
handle stress.  Most notably, the veteran had to resign from 
the VA compensated work program due to the inability to 
handle the stress of his position even in that supportive 
environment.  The psychiatrist therefore concluded that in 
her opinion the veteran was unemployable.

In an April 2007 VA examination report, the veteran's PTSD 
symptoms were noted to include nightmares, intrusive 
memories, a history of flashbacks, periodic anxiety attacks, 
poor sleep and hypervigilence.  The veteran described his 
mood as pretty good but he had to work on it.  The veteran 
denied any current suicidal or homicidal ideation though he 
has a history of both.  The veteran reported brooding about 
"anything" and that he had to make an effort to not get 
stressed out.  He reported taking medication including 
Seroquel and Ambien and Zolpidem.  The examiner noted that 
with respect to post military stressors, the veteran had a 
history of chronic unemployment, poverty and difficulty with 
intimate relationships essentially resulting in chronic 
social isolation.  The veteran reported having 40 to 50 jobs 
throughout his life.  The examiner reported the veteran had a 
history of chronic sleep disturbance, dysphoric mood, chronic 
anxiety, social isolation, and was chronically underemployed 
since being discharged from service.  Though the veteran had 
a history of alcohol abuse, the examiner concluded that the 
veteran has been in recovery for the past 6 years and thus 
alcoholism was not disabling the veteran currently.  The 
examiner stated that it was as likely as not that the 
veteran's PTSD played a significant role in his being 
unemployable however, he could not assign a GAF score based 
on PTSD alone.  Therefore he opined that it was as likely as 
not that PTSD could account for up to 50 percent of the 
overall impairment of the veteran's functioning (separate 
from his personality deficits and alcohol use).  The GAF 
score for all three disorders combined was 49.

In April 2002 and December 2006 letters, a friend stated that 
the veteran suffered from sleep disturbance, nightmares and 
anger.  In addition she reported the veteran had past violent 
tendencies and has made suicidal and homicidal threats in the 
past.  She also felt he had current homicidal and suicidal 
tendencies.  The friend also reported the veteran was in the 
hospital overnight in the psychiatric ward in March 2002 due 
to a possible overdose and was released with the stipulation 
that he seek additional help for his PTSD. 

While there is some question as to the symptomatology 
attributable to PTSD versus the veteran's personality 
disorder, the current VA examiner noted that it was as likely 
as not that the PTSD has played a significant role in the 
veteran's impairment of functioning.  Likewise, the GAF 
scores assigned throughout the appeal period have 
consistently reflected serious symptoms, with a GAF of 40 
assigned at one point, indicating major impairment in several 
areas.  He was hospitalized overnight for an overdose of 
medication and alcohol, although he denied such was a suicide 
attempt.  Additionally, VA treatment notes reflect that the 
veteran's difficulty in adapting to stressful circumstances, 
and his treating physician noted that he experienced near 
constant anxiety and great difficulty dealing with novel 
situations.  

Given the above, the Board finds that the veteran's PTSD more 
closely approximates the criteria for a higher rating of 70 
percent since the December 2001 effective date of service 
connection.  The Board finds that the evidence does not 
reflect symptomatology from PTSD consistent with the 100 
percent evaluation in that there is no impairment in thought 
process or communication, no grossly inappropriate behavior, 
no disorientation, and no extensive memory loss.  While he 
has had a history of violence, such was many years ago.  
Moreover, while he was briefly hospitalized for a medication 
overdose, he was discharged the following day, and he has not 
been shown to be in persistent danger of hurting himself or 
others.  Such is a finding is supported by the assigned GAF 
scores ranging primarily around 50, with no score reflecting 
symptoms suggesting that he is a danger to himself or others 
(i.e. GAF score from 11 to 20).  Additionally, while the 
veteran has indicated that at times he will not shower for a 
week because he does not feel like doing so, the objective 
evidence does not reflect that he is intermittently unable to 
maintain minimal personal hygiene.  Thus, this symptom would 
fall into the 70 percent criteria for neglect of personal 
appearance and hygiene.  

In summary, the veteran's symptoms from PTSD more closely 
approximate the criteria for a 70 percent rating, but no 
higher, from December 21, 2001.


ORDER

An initial evaluation of 70 percent for PTSD is granted, 
effective December 21, 2001, subject to the provisions 
governing the award of monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


